Citation Nr: 1028257	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-33 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Rick D. Little, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 
1946.  He died in April 2000.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In December 2007, this appeal was remanded by the Board for 
additional evidentiary development.  All requested development 
has been completed and the claim has been returned to the Board 
for adjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT
1.  According to the official certificate of death, the Veteran's 
death on April [redacted], 2000 was immediately due to pulmonary embolus 
due to consequences of blunt head trauma.  

2.  At the time of the Veteran's death, service connection had 
been established for a shell fragment wound of the left shoulder, 
rated as 10 percent disabling; cold injuries affecting the left 
and right foot, separately rated 10 percent disabling; and 
residuals of a slight wound/abrasion to the scalp, rated as 
noncompensable.  

3.  At the time of the Veteran's death, the following claims were 
pending: entitlement to service connection for Alzheimer's 
disease and entitlement to increased ratings for service-
connected shell fragment wound of the left shoulder, cold 
injuries affecting the left and right foot, and residuals of a 
slight wound/abrasion to the scalp.  

4.  The evidentiary record contains competent and credible lay 
evidence of a serious head injury in service, medical literature 
that finds an association between a serious head injury and the 
subsequent development of Alzheimer's disease, and competent, 
credible, and probative medical statements which specifically 
relate the Veteran's head injury to the development of his 
Alzheimer's disease.  

5.  At the time of the Veteran's death, there was no lay or 
medical evidence of record that described the Veteran's service-
connected bilateral cold foot injuries and the residual scalp 
wound.  

6.  The competent, probative, and pertinent evidence of record at 
the time of the Veteran's death reflects that the service-
connected shell fragment wound of the left shoulder was 
manifested by decreased function of muscle group I, particularly 
in the elevation of the left arm above the shoulder level.  The 
Veteran was able to achieve maximum rotation of the arm above the 
scapula and there was no allegation or indication that the 
service-connected disability resulted in debridement, prolonged 
infection, sloughing of soft parts, intermuscular binding and 
scarring, or loss of deep fascia, muscle substance, or normal 
firm resistance of muscles.  

7.  The most competent, credible, and probative evidence of 
record preponderates against a finding that the cause of the 
Veteran's death was due to a service-connected disability or 
service connected disabilities.  






CONCLUSIONS OF LAW

1.  For accrued benefits purposes, Alzheimer's disease was 
incurred as a result of active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.1000 (2009).  

2.  For accrued benefits purposes, the schedular criteria for 
increased ratings for a service-connected shell fragment wound of 
the left shoulder, cold injuries affecting the left and right 
foot, and residuals of a slight wound/abrasion to the scalp were 
not met.  38 U.S.C.A. § 1155, 5121 (West 2002); 38 C.F.R. §§ 
3.1000, 4.73, Diagnostic Code 5301, 4.104, Diagnostic Code 7122, 
4.118, Diagnostic Code 7800 (2009).  

3.  The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals, including the Veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which the Veteran was entitled at the 
time of his death under existing ratings or based on evidence in 
the file or constructively of record at the time of his death.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R.  § 3.1000 (2009).  A 
claim for such benefits must be filed within one year of the 
Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2009).

The Board notes that Congress recently amended 38 U.S.C.A. § 5121 
to repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  However, this change applies only to deaths 
occurring on or after the date of enactment, December 16, 2003.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).  

The official certificate of death reflects that the Veteran died 
on April [redacted], 2000 and, thus, the recent amendment does not apply 
in this case.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the Veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  See also Zevalkink 
v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
Veteran's accrued benefits claim is that, without the Veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. § 
3.160(c) (2009).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d) (2009); see 
also 38 C.F.R. §§ 20.1103, 20.1104 (2009).

At the time of the Veteran's death, service connection had been 
established for a shell fragment wound of the left shoulder, 
rated as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic 
Code (DC) 5301; cold injuries affecting the left and right foot, 
separately rated 10 percent disabling under 38 C.F.R. § 4.104, DC 
7122; and residuals of a slight wound/abrasion to the scalp, 
rated as noncompensable under 38 C.F.R. § 4.118, DC 7800.  

In addition to the foregoing service-connected disabilities, 
review of the record reveals that, at the time of the Veteran's 
death, a claim of entitlement to service connection for 
Alzheimer's disease was pending, which was denied in a December 
1998 rating decision.  The record shows the Veteran submitted a 
timely notice of disagreement as to the December 1998 rating 
decision in December 1999, and the RO subsequently issued a 
statement of the case in August 2000, after the Veteran's death.  

In addition to the pending service connection claim, review of 
the record reveals that, prior to his death, the Veteran 
submitted an informal claim in March 2000 seeking to reopen all 
claims that had been previously denied and seeking an increased 
rating for all of his service-connected disabilities.  Review of 
the record shows that entitlement to service connection for 
residuals of a head injury was denied in an April 1946 rating 
decision; however, entitlement to service connection for 
residuals of a slight wound/abrasion to the scalp was established 
in February 1949 and, thus, the claim is considered a "finally 
adjudicated claim."  

The record also reflects that entitlement to service connection 
for dementia was denied in a February 1998 rating decision.  The 
Board notes that the dementia claim is encompassed by the claim 
of service connection for Alzheimer's disease, which was pending 
at the time of the Veteran's death.  Therefore, the Board finds 
that, at the time of the Veteran's death, the following claims 
were pending: entitlement to service connection for Alzheimer's 
disease and entitlement to increased ratings for service-
connected shell fragment wound of the left shoulder, cold 
injuries affecting the left and right foot, and residuals of a 
slight wound/abrasion to the scalp.  

As noted, the Veteran died on April [redacted], 2000.  Under 38 U.S.C.A. 
§ 5121(c), a claim for accrued benefits requires that the 
application be filed within one year after the date of death.  In 
this case, the appellant filed a claim for accrued benefits in 
March 2001, within one year of the Veteran's death.  As such, the 
Board will consider the merits of the claims pending at the time 
of the Veteran's death based on the evidence of record at the 
time of his death.  See 38 C.F.R. § 3.1000.  

As to the claim of service connection, claimed as secondary to 
service-connected residual scalp wound, the Board notes that, at 
the time of the Veteran's death, the pertinent evidence included 
the Veteran's service treatment records, medical literature 
addressing the link between head injuries and the subsequent 
development of Alzheimer's disease, and statements from the 
Veteran's treating physician, Dr. S.M., dated January, April, and 
August 1998.  

The Veteran essentially contended that the head injury he 
sustained in service resulted in the development of dementia, 
which progressed into Alzheimer's disease.  The service treatment 
records (STRs) confirm that the Veteran indeed incurred a 
shrapnel wound which affected his left shoulder and head during 
service.  The STRs do not, however, document or otherwise reflect 
the level of severity of the in-service head injury; nor do the 
STRs contain any complaints, treatment, or findings related to 
dementia, Alzheimer's disease, or any symptoms reasonably 
attributable thereto.  

Nevertheless, the post-service treatment records, particularly a 
July 1959 medical certificate, reflects that the Veteran sought 
treatment for the in-service shrapnel wounds to his left shoulder 
and head, which he reported resulted in severe headaches and pain 
in his neck and back.  

The post-service treatment records also show that, beginning in 
August 1997, the Veteran sought treatment for memory loss and 
dementia.  He reported that he first noted memory deficiencies 
about two years prior to that treatment and that he required help 
with feeding, dressing, using the restroom, and bathing.  The 
post-service treatment records also show that an MRI reflected 
cerebral atrophy in September 1997.  

In January 1998, the Veteran's treating physician, Dr. S.M., 
submitted a written statement detailing the Veteran's current 
medical disabilities, indicating that his most serious condition 
was dementia, which resulted in severely limited functioning.  
Dr. S.M. noted the Veteran's military combat service and 
injuries, which the Veteran reported sent him into the air and 
killed two of his companions.  Dr. S.M. stated that there is very 
strong evidence that previous head injury increases the 
probability of developing dementia later in life, although it is 
difficult to extrapolate from statistical associations to 
individual cases.  Nevertheless, Dr. S.M. opined that it is 
reasonable to conclude that a serious war-time injury, such as 
that sustained by the Veteran, would contribute to the 
development of his dementing process to some degree.  See also 
April 1998 statement from Dr. S.M..

In August 1998, Dr. S.M. submitted another medical statement 
wherein he reported that the history pertaining to the Veteran's 
injury was obtained through several interviews conducted during 
routine care.  He stated that, while the Veteran had been able to 
provide considerable detail in the past, his dementia had 
progressed to the point where he was unable to communicate 
effectively or add significant new information.  In this regard, 
Dr. S.M. noted that the Veteran served in the infantry during 
service and that he reported being hit by an artillery shell that 
blew him into the air and rendered him unconscious for an 
undefined period of time.  Dr. S.M. noted that he had no other 
information regarding the head injury and that the Veteran 
presented for evaluation of memory loss, which was diagnosed with 
Alzheimer's disease.  

Dr. S.M. stated that the basis of the Veteran's claim is a 
significant and unequivocal association between a serious head 
injury and the probability of developing Alzheimer's disease or 
the age of onset of Alzheimer's disease, noting that there is 
extensive scientific literature on the subject, such as the 
scientific paper attached and submitted with the August 1998 
statement.  

Importantly, this doctor noted that most studies show a 
consistent fivefold increase in the risk of developing 
Alzheimer's disease among those who have had a serious head 
injury earlier in their lives.  Based on this evidence, Dr. S.M. 
stated that the Veteran sustained serious injuries, which in his 
opinion, are directly associated with the dementing process which 
had rendered the Veteran severely disabled.  

In evaluating the ultimate merit of the claim of service 
connection for Alzheimer's disease, for accrued benefits 
purposes, the Board notes, at the outset, that the Veteran was 
awarded numerous awards and decorations for his military service, 
including the Purple Heart and Combat Infantry Badge.  In 
addition, the evidence shows that the Veteran was injured during 
combat.  Therefore, while there is no contemporaneous medical 
evidence documenting or describing the in-service artillery shell 
explosion or the severity of the resulting head injury, the Board 
finds that, because the Veteran's report of being blown into the 
air and rendered unconscious by the explosion is consistent with 
the circumstances and conditions of his combat service, his 
statements are considered competent, credible, and satisfactory 
evidence of the incurrence of a serious head injury during 
service.  See 38 C.F.R. § 3.304(d).  Indeed, the Veteran is 
competent to provide evidence on matters of which he has personal 
knowledge and review of the record shows he provided a consistent 
report of the in-service injury.  Therefore, the Board finds the 
Veteran's report competent and credible.

While the STRs do not contain any complaints or findings related 
to Alzheimer's disease during service, the Board finds the 
Veteran has submitted sufficient evidence that, nevertheless, 
establishes that his Alzheimer's disease was more likely than not 
aggravated by service.  In this regard, the Board finds that the 
medical statements submitted by Dr. S.M., and the logical 
argument he has provided, sufficiently establishes that the in-
service head injury likely made the Veteran more susceptible to 
Alzheimer's disease, albeit many years later.  As noted, Dr. S.M. 
reported the Veteran's military history, as provided by the 
Veteran, which the Board considers a competent and credible 
account of the in-service head injury.  In addition, Dr. S.M. 
provided a complete rationale in support of his opinion, noting 
that there is medical literature that supports an association 
between a serious head injury and the subsequent development of 
Alzheimer's disease.  In fact, Dr. S.M. provided one such piece 
of medical literature, which reflects that that particular study 
found that a head injury could be associated with the onset of 
Alzheimer's disease at a younger age and that a more serious head 
injury should be associated with a greater risk for Alzheimer's 
disease.  

In sum, Dr. S.M. found that the serious head injury incurred 
during service was directly associated with the development of 
the Veteran's dementia and Alzheimer's.  It does not appear that 
there are any outstanding, relevant facts of which Dr. S.M. was 
not aware and the Board notes there was no opposing medical 
evidence or opinion of record, at the time of the Veteran's 
death, which determined that it is unlikely that the Veteran's 
Alzheimer's disease was related to the in-service head injury.  
Instead, there is competent and credible lay evidence of a 
serious head injury in service, medical literature that finds an 
association between a serious head injury and the subsequent 
development of Alzheimer's disease, and medical statements which 
specifically relate the Veteran's own head injury to the 
development of his Alzheimer's disease.  

Therefore, the Board finds the preponderance of the evidence 
supports the grant of service connection for Alzheimer's disease, 
on the basis of accrued benefits.  All reasonable doubt has been 
resolved in favor of the appellant.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

With respect to the increased rating claims that were pending at 
the time of the Veteran's death, review of the record shows the 
Veteran filed claim for increased ratings in March 2000.  
However, there is no medical evidence of record at the time of 
the March 2000 claim that was dated within the year preceding 
that claim.  See 38 C.F.R. § 3.400.  There is, however, a VA 
examination dated April 1998 that addressed the Veteran's 
service-connected left shoulder disability, which will be used to 
evaluate that claim.

However, with respect to the increased rating claims for service-
connected bilateral cold foot injuries and the residual scalp 
wound, the Board notes that there was no pertinent evidence of 
record at the time of the Veteran's death which provided any 
information or evidence regarding those disabilities.  Indeed, 
there was no lay or medical evidence of record that described the 
Veteran's service-connected bilateral cold foot injuries and the 
residual scalp wound.  Therefore, the Board is unable to grant 
disability ratings higher than the ratings assigned for his 
service-connected bilateral cold foot injuries and the residual 
scalp wound disabilities at the time of the Veteran's death.  In 
this regard, it is important to note that the Veteran was 
undergoing regular treatment for other problems, but during this 
treatment made little reference to any problem he was having with 
the disabilities at issue, providing some factual evidence 
against the claim that increased evaluations were warranted prior 
to death. 

The Veteran's service-connected left shoulder disability was 
rated as 10 percent disabling under DC 5301, for injuries to 
muscle group I, which are the extrinsic muscles of the shoulder 
girdle, including the (1) Trapezius, (2) levator scapulae, and 
(3) serratus magnus.  The functions of the group are upward 
rotation of the scapula and elevation of the arm above shoulder 
level.  

The Veteran was right-hand dominant, see 38 C.F.R. § 4.69; 
therefore, his service-connected muscle injury involves his non-
dominant left shoulder.  Under DC 5301, a 10 percent rating is 
warranted for moderate injury in the dominant and non-dominant 
arm; a 20 percent rating is warranted for a moderately severe 
injury in the non-dominant arm; and a 30 percent rating is 
warranted for a severe injury in the non-dominant arm.

The factors to be considered in evaluating disabilities residual 
to healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55 and 4.56.  A muscle injury evaluation will not be 
combined with a peripheral nerve paralysis evaluation of the same 
body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle disability 
is a through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard to 
this type of injury should include service department record or 
other evidence of in-service treatment for the wound and record 
of consistent complaints of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through-and-through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include service medical record or other evidence 
showing prolonged hospitalization for treatment of wound, record 
of consistent complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

The type of injury associated with a severe disability of muscles 
is a through-and-through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  A history consistent 
with this type of injury would include service department record 
or other evidence showing hospitalization for a prolonged period 
for treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work requirements.  
Objective findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction; tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function. 

If present, a severe injury would also show X-ray evidence of 
minute multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of muscles; 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).  

The April 1998 VA examination reflects that the Veteran 
demonstrated flexion to 60 degrees and external rotation to 90 
degrees, without any complaints of pain.  The VA examiner also 
noted that there was no muscle loss or gross atrophy in the left 
shoulder area.  The examiner reported that there were two, small, 
non-tender healed scars above the left scapula measuring 
approximately .5 inches.  The April 1998 VA examination does not 
contain any other pertinent information or evidence regarding the 
service-connected left shoulder disability.  

In evaluating this claim under DC 5301, the Board finds that the 
service-connected left shoulder disability is no more than a 
moderate muscle disability, which warrants no higher than a 10 
percent rating.  In making this determination, the Board notes 
that there is very little evidence of record which details the 
history and type of injury sustained in the left shoulder, 
including whether the injury was a through-and-through or deep 
penetrating wound of short track.  Nevertheless, there is no 
allegation or indication in the evidence that the injury resulted 
in debridement, prolonged infection, or intramuscular scarring; 
nor is there any lay or medical evidence that shows the Veteran 
complained of the cardinal signs and symptoms of muscle 
disability.  

The evidence does show that the function of muscle group I is 
affected by the service-connected disability, particularly in the 
elevation of the left arm above the shoulder level, as the 
evidence shows the Veteran was unable to flex his arm beyond 60 
degrees.  However, the Veteran was able to achieve maximum 
rotation of the arm above the scapula, as reflected by the normal 
range of motion in external rotation at the April 1998 VA 
examination, which, overall, the Board finds provides highly 
probative evidence against this claim.  

In addition, there is no indication that there is loss of deep 
fascia, muscle substance, or normal firm resistance, as the April 
1998 VA examination report reflects that there was no muscle 
loss; nor is there any indication that the Veteran's strength and 
endurance were impaired in his left shoulder.  

Therefore, the Board finds that, based upon the pertinent 
evidence of record at the time of the Veteran's death, the 
service-connected left shoulder disability more nearly 
approximates the level of disability contemplated by a moderate 
muscle disability, as there is evidence of impairment of the 
function of muscle group I, specifically in the elevation of the 
arm above the shoulder level.  A moderately severe or severe 
muscle disability is not shown because, as noted, there is no lay 
or evidence of record that shows that the service-connected 
disability resulted in debridement, prolonged infection, 
sloughing of soft parts, intermuscular binding and scarring, or 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles.  

The Board has considered whether a separate rating can be granted 
for the scars associated with the service-connected left shoulder 
disability.  However, the Board finds there is no basis upon 
which a separate rating can be granted as the Veteran's scars are 
not disfiguring to the head, face, or neck, tender, poorly 
nourished, or unstable; nor does the evidence show that the scars 
have resulted in repeated ulcerations, or limitation of function 
in the left shoulder.  See 38 C.F.R. § 4.118, DCs 7800 to 7805 
(2007 & 2009).  

In summary, for the reasons set forth above, the Board finds that 
entitlement to increased ratings for service-connected shell 
fragment wound of the left shoulder, bilateral cold foot 
injuries, and the residual scalp wound are not warranted on an 
accrued benefits basis.  



Cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.  When it is determined 
that a veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation (DIC).  See 38 U.S.C.A. § 101 (West 2002 & Supp. 
2009).

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a) 
(2009).  The service-connected disability will be considered the 
principal (primary) cause of death when such disability, either 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

The appellant has asserted that service connection is warranted 
for the Veteran's death because his, now, service-connected 
Alzheimer's disease led to a fall in January 2000, which resulted 
in a pulmonary embolus that was the immediate cause of his death.  

The official certificate of death lists the immediate cause of 
death as pulmonary embolus due to consequences of blunt head 
trauma that occurred three months prior to his death.  

The treatment records from Lancaster Community Hospital, where 
the Veteran was hospitalized at the time of his death, reflect 
that he presented for treatment in January 2000 complaining of 
confusion and an altered mental status.  The examining physicians 
noted that the Veteran fell about two weeks prior to the 
admission and, since that time, had been acting peculiar with 
more and more lethargy.  Examination, including a CAT scan, 
revealed a moderate size subdural hematoma, which was surgically 
removed in February 2000.  

Unfortunately, the evidentiary record only contains treatment 
records from Lancaster Hospital dated from January to February 
2000.  In December 2007, the Board remanded this claim in order 
for the RO to obtain outstanding treatment records from Lancaster 
Hospital, including records that documented the treatment 
received for the fall that occurred prior to the January 2000 
hospital admission.  On remand, the RO sent the appellant a 
letter requesting that she complete and return a new 
authorization and consent form for the release of the outstanding 
treatment records.  However, the appellant never returned the 
authorization and consent form, as requested, and, thus, 
additional treatment records were not requested or obtained from 
Lancaster Hospital.  As such, the Board is unable to evaluate the 
development of the pulmonary embolus between February 2000 and 
his death two months later.  

Nevertheless, the appellant has asserted that the Veteran's fall 
in January 2000 occurred during a chronic demented state and, 
thus, his Alzheimer's disease contributed to his death.  In 
evaluating this claim, the Board finds probative that no medical 
professional has submitted a statement which determines that the 
Veteran's Alzheimer's disease was a principal or contributory 
cause of his death.  Instead, the record contains a medical 
opinion from a VA physician who reviewed the claims file in 
September 2009, which states it is less likely as not that the 
Veteran's fall, which resulted in the subdural hematoma that was 
the immediate cause of death, was caused by or a result of his 
Alzheimer's disease.  

In making this determination, the VA physician noted that falls 
are common in the elderly without Alzheimer's or dementia and, on 
occasion, result in a head injury.  The VA physician noted that 
Alzheimer's disease does not predispose one to falls and that, 
while sensorimotor polyneuropathy could predispose one to falls, 
neurological examination conducted on the Veteran in September 
1959 and December 1997 indicated that the Veteran had normal 
motor and sensory examinations.  In this regard, the VA physician 
also stated that the Veteran's service-connected bilateral foot 
cold injury disability were less likely as not to have resulted 
in the fall in January 2000, noting the normal neurological 
examinations in September 1959 and December 1997

The Board finds the September 2009 VA opinion to be competent and 
credible evidence, as the VA physician based his opinion on a 
review of the claims file and he provided a complete rationale in 
support of his conclusion, which was based on all relevant facts 
included in the record.  In this regard, the Board notes there is 
no opposing medical opinion of record which finds or suggests 
that the Veteran's Alzheimer's disease contributed to his fall in 
January 2000 or the development of the subdural hematoma that 
caused his death.  

The Board notes that lay evidence may be competent to establish a 
medical etiology or nexus.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  However, the Board finds that 
assertions made by the appellant that the Veteran's chronic 
demented state resulted in the fall that ultimately resulted in 
his death are mere statements without any reference to specific 
facts that support that conclusion.  Indeed, the treatment 
records from Lancaster Hospital reflect that the Veteran fell in 
January 2000.  However, there is no indication that his 
Alzheimer's disease was a contributory factor in that fall.  The 
treatment records only show that the Veteran had been acting 
peculiar, with more lethargy since the fall.  In addition, the 
Board notes that, while the Veteran suffered from chronic 
Alzheimer's disease, there is no indication that his disability 
resulted in falls prior to the January 2000 fall.  Therefore, the 
Board affords lessened probative value to the appellant's 
assertion that the January 2000 fall was a result of the 
Veteran's Alzheimer's disease.  

Simply stated, the case must be decided on the facts.  The post-
service treatment records simply due to indicate the Veteran fell 
as the result of his Alzheimer's disease, he simply fell.  On a 
factual basis, the Board finds that the post-service treatment 
records provide highly probative factual evidence against this 
claim, failing to indicate that it was the Veteran's Alzheimer's 
that caused the fall.  The Board finds it unlikely that if the 
Veteran's Alzheimer's had caused the fall, it would not have been 
cited in the records at the time of the fall. 

In summary, the Board finds that the most competent, credible, 
and probative evidence of record preponderates against a finding 
that the cause of the Veteran's death was due to a service-
connected disability.  As the most competent, credible, and 
probative evidence of record preponderates against the claim, the 
appellant's claim of service connection for cause of the 
Veteran's death must be denied, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the appellant 
in February 2009 that fully addressed all required notice 
elements.  The letter informed the appellant of what evidence was 
required to substantiate her claims and of the appellant's and 
VA's respective duties for obtaining evidence.  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Throughout the pendency of the claim and 
appeal, the appellant has been advised of his opportunities to 
submit additional evidence, including by way of an SOC issued in 
June 2005, which provided her with an additional 60 days to 
submit more evidence.  Thus, the Board finds the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond.  The Board also notes that the AOJ also readjudicated 
the case by way of SSOCs issued in November 2009 and March 2010 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of her claims.  The RO has obtained 
all records from Lancaster Hospital that the appellant authorized 
VA to obtain, VA outpatient treatment records dated from 1997 to 
2000, and a medical opinion from addressing the issues on appeal.  
In addition, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this regard, as noted above, the evidentiary record only 
contains treatment records from Lancaster Hospital dated from 
January to February 2000.  In December 2007, the Board remanded 
this claim in order for the RO to obtain outstanding treatment 
records from Lancaster Hospital, including records that 
documented the treatment received for the fall that occurred 
prior to the January 2000 hospital admission.  On remand, the RO 
sent the appellant a letter requesting that she complete and 
return a new authorization and consent form for the release of 
the outstanding treatment records.  However, the appellant never 
returned the authorization and consent form, as requested, and, 
thus, additional treatment records were not requested or obtained 
from Lancaster Hospital.  The Supplemental Statement of the Case, 
dated November 2009, clearly cites this problem, informing both 
the appellant and the appellant's attorney.  

The Board notes that "the duty to assist is not always a one-way 
street.  If [an appellant] wishes help, [she] cannot passively 
wait for it in those circumstances where [she] may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board can not delay the adjudication of this case 
indefinitely.  In fact, the Board must note that the appellant's 
attorney thanked the Board for advancing the case on the docket.  
The Board has considered the written argument from the 
appellant's attorney, however, the Board finds no basis in the 
medical evidence or articles that the appellant has submitted 
that it is "at least as likely as not" that the Veteran's 
Alzheimer's caused the fall in question.  While it is no doubt 
"possible" that the Alzheimer's caused the fall, the medical 
opinion obtained and, most importantly, the post-service 
treatment records lead the Board to the finding that it is 
factually unlikely that the fall was caused by Alzheimer's, 
outweighs arguments to the contrary.   

Accordingly, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claims under the VCAA.  

ORDER

Entitlement to service connection for Alzheimer's disease, on the 
basis of accrued benefits, is granted.  

Entitlement to increased ratings for service-connected shell 
fragment wound of the left shoulder, cold injuries affecting the 
left and right foot, and residuals of a slight wound/abrasion to 
the scalp, on the basis of accrued benefits, is denied.  

Entitlement to service connection for cause of death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


